FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30227

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00215-JLR

 v.
                                                 MEMORANDUM*
KEYNAN STROUD NEWSHAM,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Keynan Stroud Newsham appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Newsham contends that the district court erred by failing to explain its

sentence adequately. We review for plain error. See United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010). The record reflects that the

court’s explanation of its above-Guidelines sentence was adequate. See United

States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Newsham additionally contends that his above-Guidelines sentence is

substantively unreasonable. We review for abuse of discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The 14-month sentence is substantively reasonable

in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the

circumstances, including Newsham’s history of consistently violating the

conditions of his supervised release. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                     15-30227